Citation Nr: 1733883	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for lumbosacral spondylosis without myelopathy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 






INTRODUCTION

The Veteran served on activity duty in the United States Army from January 1981 to March 2001.

This matter comes before the Board of Veterans' Appeals Board (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the Veteran received a VA examination in June 2015.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the June 2015 VA examination was not adequate.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The June 2015 VA examiner did not consider the aforementioned factors and instead opined it was impossible to discuss how those factors affected the Veteran without reporting to speculation.  The VA examiner did not provide a rationale as to why such an opinion could not be provided.  Jones v. Shinseki. 23 Vet. App. 382, 390-91 (2010)
Additionally, VA examiner stated that the Veteran has less movement than normal due to ankylosis and then later stated that the Veteran did not have ankylosis.  This conflict must be resolved on remand.  The VA examiner failed to adequately consider the Veteran's complaints of radicular pain.  For these reasons, the Board finds a new VA examination is needed to adequately address the Veteran's contentions. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to ascertain the current severity and manifestation of the Veteran's service-connected lumbosacral spondylosis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Additionally, the examiner must should range of motion testing in the following areas for the lumbar spine:

       Active motion;
       Passive motion;
       Weight-bearing; and
       Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. The examiner must state how pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability.  

c. The examination should include an evaluation of any neurologic impairments attributable to the Veteran's  service-connected lumbosacral spondylosis, including his complaints of radiating pain. 

d. The examiner should clarify whether the Veteran has ankylosis. 

e. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Then, readjudicate the claim.  If upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






